  Case 1:16-bk-14785-SDR            Doc 59 Filed 10/25/19 Entered 10/25/19 15:04:44                Desc
                                     Main Document Page 1 of 5




SO ORDERED.
SIGNED this 25th day of October, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________




                   Not for publication. This opinion has limited precedential value.

                          UNITED STATES BANKRUPTCY COURT FOR
                           THE EASTERN DISTRICT OF TENNESSEE


   In re:                                         )
                                                  )
   Brett Edward Sexton                            )                       No. 1:16-bk-14785-SDR
                                                  )                       Chapter 13
                                                  )
            Debtor                                )


                              ORDER AND MEMORANDUM OPINION

            On September 30, 2019, the debtor filed a notice of intent to sell property, specifically the

   property located at 3606 Weldon Drive, Chattanooga, Tennessee 37412, more particularly

   described in a deed recorded in the Hamilton County Register of Deeds Office, Deed Book 10444,

   Page 970 (“the property”). [Doc. No. 53]. The sale was to be for the consideration and under the

   terms and conditions stated in the notice. [Id.]. The contract for sale (“Sale Contract”), attached to
Case 1:16-bk-14785-SDR               Doc 59 Filed 10/25/19 Entered 10/25/19 15:04:44                             Desc
                                      Main Document Page 2 of 5


the notice, requires the delivery of a general warranty deed and a title policy with only standard

exceptions, which do not include liens. [Doc. No. 53-2]. The notice fails to identify the existence

of any liens on the property to be sold as required by E.D. Tenn. LBR 6004-1(b). Although the

debtor’s schedules list a lien and the confirmed plan provides for payment of a mortgage on the

property,1 the debtor failed to file a motion to sell the property free and clear of liens.2

         The notice of sale was sent by passive notice, pursuant to E.D. Tenn. LBR 9013-1(h), to

creditors and parties in interest with a deadline to object of October 21, 2019. [Doc. No. 53]. The

notice contained no indication that the contract was still valid. The closing deadline listed in the

attached Sale Contract – August 31, 2019 – had passed thirty days before the notice of sale was

filed. [Doc. Nos. 53, 53-2, at 4].

         The notice provided that the purchase price was $110,000 and that as additional

consideration the “[d]ebtor’s portion of proceeds shall be remitted to the [t]rustee to apply towards

his plan, with any remainder after the payment of all claims to be remitted to the debtor.” [Doc.

No. 53, at 2]. The Court finds this language does not reflect any additional consideration to be paid

to the debtor but is an ambiguous directive for disbursement of the “debtor’s portion.” The notice

also provided that excess proceeds would come into the chapter 13 plan as an additional dividend

to unsecured creditors, but failed to provide for the payment of the lien, the proration of taxes,

payment for the real estate agent, or the payment of several thousand dollars of the buyer’s closing

costs as required by the Sale Contract.



1
 The debtor’s schedules and plan both list CitiMortgage, LLC, as the lienholder on the property. [Doc. Nos. 1, 35].
The lien at issue was transferred from CitiMortgage, Inc., to Nationstar Mortgage, LLC, on September 11, 2017. [Doc.
No. 50].
2
 Under the circumstances the debtor should have filed a motion to sell free and clear of liens, set the motion for
hearing, and alleged that the sale price was enough to pay the lienholder in full. Fed. R. Bankr. P. 6004(c), E.D. Tenn.
LBR 6004-1(b).


                                                           2
Case 1:16-bk-14785-SDR         Doc 59 Filed 10/25/19 Entered 10/25/19 15:04:44                 Desc
                                Main Document Page 3 of 5


       On October 22, 2019, Nationstar d/b/a Mr. Cooper (“Nationstar”) filed an objection to the

sale on the basis that the notice and order made no provision for the satisfaction of its lien, which

is secured by the property, or a provision that its lien would attach to the sale proceeds. [Doc. No.

55]. Although the objection was one day late, the Court set the notice and objection for an

expedited hearing to address the deficiencies the Court already had identified with the notice,

which included the failure to identify the lien. [Doc. No. 58]. The Court notified the parties of the

expedited hearing and allowed them to participate by phone.

       Counsel for the debtor contacted the courtroom deputy and informed the deputy that he

could not attend the hearing but that he had received permission from the counsel for the

lienholder, Nationstar, to proceed with the sale if the proposed order provided that the sale price

was not less than the amount of Nationstar’s claim. The day before the hearing, the debtor’s

attorney submitted a new order that contained a typographical error that stated the exact opposite

of what the lender had authorized. [Doc. No. 57]. Neither the trustee nor Nationstar signed the new

order. The debtor’s counsel also informed the courtroom deputy that his client needed the sale

approved.

       The Court proceeded with the hearing on October 24, 2019. Counsel for the chapter

13 trustee appeared in person and for the creditor appeared by phone. Debtor’s attorney did not

appear. The trustee raised an issue that there might be a second lien on the property, although

after the hearing the Court determined that that second lien was on a different piece of property

owned by the debtor. The Court passed the matter for two weeks to November 7, 2019.

       After the hearing, the parties contacted the Court and confirmed that there was no second

lien on the property at issue. The parties further conveyed that they wished the Court to enter the

order authorizing the sale and the payment of the allowed claim of Nationstar at closing.



                                                 3
Case 1:16-bk-14785-SDR               Doc 59 Filed 10/25/19 Entered 10/25/19 15:04:44                           Desc
                                      Main Document Page 4 of 5


         Accordingly, the Court finds that Nationstar has waived any deficiencies in the original

notice and is consenting to the sale for $110,000, provided that the proceeds are enough to pay its

claim in full.3 The Court finds that the sale is in the best interest of the debtor and his creditors and

that the consideration is reasonable.

         It is therefore ORDERED that the debtor is authorized to sell the real property described

in Book 10444, Page 970 in the deed recorded in the Register’s Office of Hamilton County,

Tennessee, with the address of 3606 Weldon Drive, Chattanooga, Tennessee, out of the ordinary

course of business. The sale will be to buyer Marshall Mathis for $110,000, pursuant to the terms

of the Sale Contract. The sale shall be free and clear of all liens with any liens to attach to the

proceeds of the sale; provided, however, the outstanding balance of the allowed claim of

Nationstar may be paid at closing. Nationstar shall deliver a release of its lien upon payment.

         It is further ORDERED that any proceeds in excess of the payment to Nationstar shall be

remitted to the chapter 13 trustee, who is hereby authorized to pay from the proceeds: (a) any

additional liens against the property, including real property taxes; (b) any professional fees owed

to real estate agents or closing agents for services related to the sale; and (c) closing costs

authorized to be paid by the debtor, pursuant to the Sale Contract. In the chapter 13 trustee’s sole

discretion with the consent of the debtor and in order to facilitate the closing, the trustee is

authorized to allow the closing agent to make these payments on allowed claims at closing and

receive only the remaining balance.

         It is further ORDERED that any proceeds remaining after payments related to the closing

of the sale and satisfaction of liens shall be used by the chapter 13 trustee as an additional dividend

to unsecured creditors. For purposes of clarity, the Court notes that the plan confirmed on January


3
 Nationstar represented that its claim is approximately $70,000, and the trustee confirmed that the balance shown was
approximately that amount.

                                                         4
Case 1:16-bk-14785-SDR             Doc 59 Filed 10/25/19 Entered 10/25/19 15:04:44              Desc
                                    Main Document Page 5 of 5


10, 2017 [Doc. No. 35], provides for a 100% dividend to unsecured creditors. Therefore,

the dividend cannot be increased, but the proceeds may be used to accelerate the payment

to the unsecured creditors. No payment shall be made to the debtor of any proceeds until the

chapter 13 plan is paid in full.

        Following the closing, the debtor shall file a report of sale within 14 days of the closing in

compliance with E.D. Tenn. LBR 6004-1(c). Following receipt of the report of sale, the chapter

13 trustee shall make no further distributions to Nationstar on account of Claim No. 12.

        The Court finds no further hearing is required at this time. Accordingly, it is further

ORDERED that the hearing on this matter set for November 7, 2019 is CANCELLED.

                                                 ###




                                                  5
